PER CURIAM
The state petitions for reconsideration of our decision in this case, State v. Hartman, 238 Or App 582, 243 P3d 480 (2010), arguing that this court erred in its disposition of the case. In our original opinion, we reversed the trial court’s denial of defendant’s motion to suppress evidence, and, consequently, we reversed and remanded the case. The state points out that the evidence at issue in defendant’s motion concerned only two of the seven counts of which defendant was convicted and, thus, our disposition properly should have been to affirm defendant’s convictions on the counts not affected by our reversal of the trial court’s denial of defendant’s motion to suppress. The state’s point is well taken.
Reconsideration allowed; former disposition withdrawn; convictions on Counts 2 and 3 reversed; remanded for resentencing; otherwise affirmed.